 Case 3:17-cv-02366-BAS-KSC Document 612 Filed 11/02/20 PageID.54617 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11    AL OTRO LADO, Inc., et al.,                   Case No. 17-cv-02366-BAS-KSC
12                                  Plaintiffs,     ORDER GRANTING MOTION
                                                    FOR LEAVE TO FILE BRIEF
13                        v.                        AS AMICI CURIAE
14    CHAD F. WOLF, et. al.,                        (ECF No. 602)
15
                                  Defendants.
16

17        Before the Court is a motion for leave to file a brief as amici curiae (“Motion”) in
18   connection with Plaintiffs’ pending motion for summary judgment. (ECF No. 602.)
19   Movants are The Center for Gender & Refugee Studies, Harvard Immigration & Refugee
20   Clinical Program, and Boston University School of Law Immigrants’ Rights and Human
21   Trafficking Program (“Proposed Amici”). Defendants have not consented to filing an
22   amicus brief after October 27, 2020, but the Proposed Amici state that because of delays
23   caused by COVID-19 and other litigation, they were unable to submit the brief by that
24   deadline.
25        “The district court has broad discretion to appoint amici curiae.” Hoptowit v. Ray,
26   682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner,
27   515 U.S. 472 (1995). This discretion is exercised with “great liberality” and “it is within
28   [the Court’s] discretion to allow it in any case when justified by the circumstances.” N.

                                                  -1-
                                                                                        17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 612 Filed 11/02/20 PageID.54618 Page 2 of 2



 1   Sec. Co. v. U.S., 191 U.S. 555, 556 (1903). “Even when a party is very well represented,
 2   an amicus may provide important assistance to the court.” Jamul Action Comm. v. Stevens,
 3   No. 13-CV-01920-KJM-KJN, 2014 LEXIS 107582, at *18 (E.D. Cal. 2014) (quotation
 4   omitted). “District courts frequently welcome amicus briefs from nonparties concerning
 5   legal issues that have potential ramifications beyond the parties directly involved or if the
 6   amicus has ‘unique information or perspective that can help the court beyond the help
 7   that the lawyers for the party are able to provide.’” NGV Gaming, Ltd. V. Upstream Point
 8   Molate, LLC, 335 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v. Norton,
 9   246 F. Supp. 2d 59, 62 (D.D.C. 2003)); see also Cmty. Ass’n for Restoration of Env’t
10   (CARE) v. Deruyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash. 1999).
11         The Court finds it appropriate to permit the filing of this brief. The Proposed Amici
12   seek to address “the status of the principle of non-refoulement under international law,
13   including whether non-refoulement is an actionable norm of international law under the
14   Alien Tort Statute and whether the Government’s Turnback Policy violates this
15   principle.” (Mot. at 2.) Considering that non-refoulement forms a distinct legal basis for
16   Plaintiffs’ claims and, according to Proposed Amici, is not briefed in detail by the parties
17   in their briefs, the Court finds that the brief would assist the Court in the resolution of the
18   issue on summary judgment. (Id.; see also Second Am. Compl. ¶¶ 227–235, 294–303.)
19   Accordingly, the Court GRANTS the Motion (ECF No. 602).
20         IT IS SO ORDERED.
21

22   DATED: November 2, 2020
23

24

25

26

27

28

                                                  -2-
                                                                                            17cv2366
